DETAILED ACTION
This is in reference to communication received 28 January 2022. Claims 1 – 9 and 17 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. In Fig. 2 (representative of claimed invention), when user selects “later purchase”, item is added to user account at app store, and the process continues by resuming the content (first content) consumption, however, in the invention as currently claimed in independent claims 1 and representative claim 17, when user selects “later purchase”, item is added to user account at app store, and the process does not continue by resuming the content (first content) consumption. Therefore, the connector between item 250 and 290 should be removed from Fig. 2, or the feature(s) added to the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title “Interactive advertisement driving transaction of an advertised digital content displayed during online playing of a content” is suggested as an example. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 representative of claim 17 recites the limitation(s):
transmitting the first content including the interactive advertisement from an online content distributor (e.g. Crackle) to the entertainment device (e.g. Smartphone) through an 
playing the interactive advertisement, at the entertainment device, during the transmission and presentation of the first content including call-to-action icons of the application to request the user to initiate a transaction for purchasing an item of second content;
purchasing the item of the second content using the call-to-action of the application during the transmission and the presentation of the first content, wherein purchasing the item of the second content using the call-to-action icons of the application is made easier by taking advantage of a connection between the application, which is already installed on the entertainment device, and the app store in which the application is registered under the user account;
However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Is applicant claiming that the interactive advertisement transmitted from the content distributor comprises call-to-action icons, or call-to-action icons are generated by the application installed on the entertainment device, because application is claiming call-to-action with the first content and call-to-action of the application, in view of Fig. 3-6 of applicant’s disclosure, call-to-action icons are only displayed in Fig. 5.
Also, in view of Fig. 2 of the disclosure, applicant teaches after the user makes a selection (item 240), consumption of item is resume, however, applicant has not positively claimed whether consumption of item is paused and playing of interactive advertisement is initiated with icons for purchasing the advertised item of content, and what will happen if the user selects “add item of content to user account at app store.
Appropriate correction is requested.
 
Dependent claims 2 – 9 and 19 – 20 inherit the deficiencies of parent claims 1 and 17 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8, 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al. US Publication 2008/0281689 in view of Dunn US Patent 6,668,377 and Bach US Publication 2012/0010944.

Regarding claims 1 and 17, Blinnikka teaches system and method for delivering and presenting first content including an interactive advertisement to an entertainment device (Blinnikka, begin rendering media stream to user, monitor during rendering for user inputs and communications from media player (an entertainment device)) [Blinnikka, 0021], the method comprising:
transmitting the first content including the interactive advertisement from an online content distributor to the entertainment device through an application (Blinnikka, an advertisement may be or contain a link to a media asset, upon detection of a user input selecting the advertisement, for example clicking of the advertisement or a hyperlink displayed thereon) [Blinnikka, 0031, 0032].
Blinnikka does not explicitly teach the application is already installed on the entertainment device and is registered with a user account with an app store. However, Dunn teaches system and method for providing an interactive entertainment network system with 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Blinnikka by adopting teachings of Dunn to provide improved ways in which to present advertisements in conjunction with the content displayed on the application running on the user device.
Blinnikka in view of Dunn teaches system and method further comprising:
transmitting the first content including the interactive advertisement from an online content distributor to the entertainment device through an application (Blinnikka, an advertisement may be or contain a link to a media asset, upon detection of a user input selecting the advertisement, for example clicking of the advertisement or a hyperlink displayed thereon) [Blinnikka, 0031, 0032], 
wherein the application is already installed on the entertainment device and is registered under a user account with an app store (Dunn, providing an interactive entertainment network system with video-on-demand application that is like having a video store in your own home [Dunn, col. 2, lines 27-29];
playing the interactive advertisement, at the entertainment device, during the transmission and presentation of the first content (Blinnikka, the media stream may be a stream of data that is received over time from a remote location and rendered as it is received) [Blinnikka, 0020] including call-to-action icons  of the application (Blinnika, “order” and “Add to list” icons) to request the user to initiate a transaction for purchasing an item of second content (Blinnikka, if an advertisement is being displayed as a result of the display advertisement operation, one of the user inputs monitored for is a user selection of the advertisement) [Blinnikka, 0031]; 
Blinnikka in view of Dunn does not explicitly teach call-to-action using connection between the application and the app store. However, Bach teaches system and method for 
Blinnikka in view of Dunn and Bach teaches system and method further comprising:
purchasing the item of the second content using the call-to-action of the application during the transmission and the presentation of the first content, wherein purchasing the item of the second content using the call-to-action icons of the application (Dunn, when a listener (user) hears a commercial (watching an advertisement (i.e. second content) for a product (e.g. another digital content), the listener (user) presses the “order button” (buy-it-now icon) to place the order; Bach further recites that their invention can be used over the internet wherein, user may click on an ordering icon and the computer (e.g. app running on the computer) would automatically place an order over the internet) is made easier by taking advantage of a connection between the application [Bach, 0009, 0010, 0012], which is already installed on the entertainment device (Blinnikka, system includes a media player (e.g. application installed on the entertainment device) that, in response to one or more commands, renders a media stream in a first display area designated by the one or more commands) [Blinikka, 0009], and the app store in which the application is registered under the user account (Dunn, the viewer’s account for renting the program is charged the appropriate amount (user’s account is associated with the user device)); 
determining, by an online content distributor, whether the user is requesting an immediate (Dunn, the “order” button enables the user to order a video content program that corresponds to the displayed video trailer, it initiates a financial transaction of renting the movie, video game or TV show from the ITV service provider) [Dunn, col. 7, lines 16 – 33] or later purchase of the item of second content (Dunn, the “add to list” button) [Dunn, col. 7, lines 16 – 33]; 
charging, by the online content distributor, for the purchased item of second content to the user account registered in the app store and through the application (Dunn, the viewer’s account for renting (purchasing) the program (second content) is charged the appropriate amount) [Dunn, col. 13, lines 8 – 10];
initiating, by the entertainment device, a background download of the purchased item of second content and playing the first content during the background download of the purchased item of second content, when it is determined that the user is requesting the immediate purchase (Bach, If the personal ordering information specifies the order as a download, the download 480 is initiated either immediately, or at a later time - depending on the preference specified by the user) [Bach, 0030]; and
adding, by the online content distributor, the second content to the user account, when it is determined that the user is requesting the later purchase (Dunn, as viewer browses the trailers, the viewer can simply click the “add to list” button and the program ID of the video content program associated with the presently displayed trailer is added to the customized viewer list) [Dunn, col. 7, lines 16 – 33]. 

Regarding claim 2, Blinnikka in view of Dunn and Bach teaches system and method further comprising enabling the user to obtain and install the application on the entertainment device through the app store (Blinnikka, application running on user’s device is an executable program which is downloaded as an object or module form the headend (app store) in response to instructions by a viewer) [Blinnikka, col. 6, lines 36 – 40]. 

Regarding claims 3 and 18, Blinnikka in view of Dunn and Bach teaches system and method, wherein playing the interactive advertisement is done during a mid-roll of the first content (Blinnikka, begin rendering media stream to user, monitor during rendering, receive time code (mid-roll), display advertisement) [Blinnikka, Fig. 1 and associated disclosure]. 

Regarding claim 4, Blinnikka in view of Dunn and Bach teaches system and method, wherein the call-to-action icons are clickable icons (Dunn, as viewer browses the trailers, the viewer can simply click the “add to list” button and the program ID of the video content program associated with the presently displayed trailer is added to the customized viewer list) [Dunn, col. 7, lines 16 – 33, Fig. 3 and associated disclosure]. 

Regarding claim 5, Blinnikka in view of Dunn and Bach teaches system and method, wherein the call-to-action icons are transparent icons overlaid on top of the interactive advertisement (Dunn, the buttons are 75 percent transparent and placed directly over the video trailer) [Dunn, col. 7, lines 12 – 14]. 

Regarding claim 6, Blinnikka in view of Dunn and Bach teaches system and method wherein the call-to-action icons are dialog boxes (Blinnikka, for user input, touch screen and stylus may be used, in addition, the keyboard may be used to enter inputs [Blinnikka, 0056].

Regarding claim 7, Blinnikka in view of Dunn and Bach teaches system and method, wherein the item of second content comprises one of a movie, TV show, sporting event, or game (Blinnikka, For example, in an embodiment the media player may be rendering a movie or an episode of a syndicated television series in an area of a web page.) [Blinnikka, 0020]. 

Regarding claims 8 and 19, Blinnikka in view of Dunn and Bach teaches system and method, wherein playing the interactive advertisement is done during a pre-roll of the first content (Dunn, the “order” button enables the user to order a video content program that corresponds to the displayed preview trailer) [Dunn, col. 7, lines 16 – 18]. 


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al. US Publication 2008/0281689 in view of Dunn US Patent 6,668,377, Bach US Publication 2012/0010944 and Goodsall et al. US Publication 2011/0125610.

Regarding claim 9 and 20, Blinnikka in view of Dunn and Bach does not teach requesting a confirmation from the user for the immediate purchase before charging for the purchased item of second content. However, Goodsall teaches system and method to automate the initiations of transactions via mobile devices. Goodsall teaches requesting confirmation of purchase from the user before charging the user [Goodsall, Fig. 7 – 10 and associated disclosure].
Therefore, it would have been obvious to one of ordinary skill in the art to modify Blinnikka in view of Dunn and Bach by adopting teachings of Goodsall to make sure that the user has made the purchase and minimizing the risking of issuing refunds to users.
Blinnikka in view of Dunn, Bach and Goodsall teaches system and method further comprising requesting a confirmation from the user for the immediate purchase before charging for the purchased item of second content (Goodsall teaches requesting confirmation of purchase from the user before charging the user) [Goodsall, Fig. 7 – 10 and associated disclosure]. 


Response to Arguments
Applicant's argument that invention as currently claimed is eligible for patent because cited reference(s) do not teach purchasing of a second content using call-action-icons of the application” is acknowledged and considered.
However, cited reference Bach teaches that their invention can be used to enable users to place an order for items advertised in a commercial by clicking on a icon (see at least Bach para 0012]. Therefore, cited prior art teaches the invention as currently claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action. 
Jones et al. US Publication 2011/0162002 teaches system and method for providing an interactive viewing experience. Viewers of a video program, a motion picture, or a live action broadcast may access information regarding products displayed in the video program, motion picture or live action broadcast, and, if desired, enter transactions to purchase the featured products that are dis played in the video program, motion picture or live action broadcast.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NARESH VIG/Primary Examiner, Art Unit 3622                                      February 11, 2022